880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jaki Akai MAHAMMAD, Plaintiff-Appellant,v.VANDERVORT, et al.;  Wolf, Dr.;  Defendants,Michael Dutton;  Valerie Sweat, Defendants-Appellees.
No. 88-6125.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1989.

Before WELLFORD and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jaki Akai Mahammad, a Tennessee state prisoner, appeals from the entry of summary judgment in favor of defendants Dutton and Sweat in his civil rights case filed under 42 U.S.C. Sec. 1983.  Plaintiff alleged that the defendants, a prison warden and guard, had denied him necessary medical attention and access to the courts.


3
Upon consideration, we conclude that defendants were properly granted summary judgment in this case, as the record shows no genuine issue of material fact.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Plaintiff has not established that defendants were deliberately indifferent to any serious medical need.    See Estelle v. Gamble, 429 U.S. 97, 106 (1976).  Furthermore, he did not state a claim of denial of access to the courts, as he showed no prejudice to any pending lawsuit.    See Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.